—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered October 22, 1993, convicting him of robbery in the first degree, burglary in the first degree, grand larceny in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the trial court erred in permitting the prosecution to elicit testimony regarding uncharged crimes consisting of the defendant’s return to the complainant’s house after he had committed the crimes for which he was being tried, breaking down the complainant’s door, and stealing the complainant’s car. The challenged questioning was relevant to the complainant’s identification of the defendant (see, People v Ventimiglia, 52 NY2d 350; People v Hazel, 203 AD2d 478). Additionally, the trial court provided the jury with appropriate limiting instructions regarding the defendant’s uncharged crimes (see, People v Davis, 169 AD2d 774).
*687The defendant’s contention that his counsel was ineffective is without merit. Mangano, P. J., Thompson, Altman and Friedmann, JJ., concur.